t c memo united_states tax_court gary l pierce petitioner v commissioner of internal revenue respondent gary l pierce and mary c pierce petitioners v commissioner of internal revenue respondent docket nos filed date frank w louis for petitioners robert e marum for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows gary l pierce and mary c pierce year deficiency penalty sec_6662 a dollar_figure dollar_figure big_number big_number big_number 1big_number big_number big_number big_number big_number for taxable_year the penalty pursuant to sec_6662 is shown in the statutory notice as both dollar_figure and dollar_figure the correct amount is dollar_figure gary l pierce penalty deficiency sec_6662 dollar_figure dollar_figure year by reason of respondent’s concessions the remaining issues for decision are whether mary catherine development co mary catherine an s_corporation engaged in buying and developing land for sale to residential builders was entitled to use the lower_of_cost_or_market lcm method an inventory_method of accounting for taxable years and to claim reductions of income for decreases in the fair_market_value of parcels of land held for development and whether gary l pierce petitioner and mary c pierce are liable for accuracy- related penalties for the years through and pursuant to sec_6662 for negligence or intentional unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar disregard of rules and regulations under sec_6662 because we decide that mary catherine is not entitled to use the lcm method various issues that would have been implicated by our decision to the contrary have been mooted findings_of_fact background most of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petitions in these cases were filed petitioners resided in windsor connecticut petitioners filed joint federal_income_tax returns for and petitioner filed a separate federal_income_tax return for petitioner entered the real_estate business in when he began renovating apartment houses later petitioner changed the focus of his business to building new houses prior to derekseth corp derekseth petitioner's wholly owned c_corporation was the business vehicle used by petitioner to acquire land subdivide the land into lots build houses on the lots and sell houses and lots to individuals on date mary catherine was incorporated under the laws of connecticut petitioner has been the only respondent concedes that petitioners are not liable for a penalty_for_substantial_understatement_of_income_tax under sec_6662 shareholder of mary catherine from its incorporation through the final year in issue petitioner is also the only shareholder of deanne lynn realty co deanne lynn another s_corporation since the business formerly conducted exclusively by derekseth has been divided as follows among petitioner's three corporations mary catherine acquires land obtains zoning wetlands and subdivision approvals improves the land by clearing vegetation building roads installing utilities and subdividing the land into lots and then sells the subdivided lots to residential builders including derekseth derekseth purchases lots from mary catherine and other developers and builds houses on them as agent for derekseth deanne lynn then sells the houses and lots generally to individuals after mary catherine was formed derekseth transferred to mary catherine by quitclaim_deed its holdings of raw land and building lots during mary catherine acquired acres of land the ridge in east granby connecticut some of the ridge was purchased by mary catherine directly the rest was transferred to mary catherine by derekseth and petitioner during derekseth assigned to mary catherine by quitclaim_deed acres of land minnechaug in glastonbury connecticut commencing in the real_estate market in connecticut became depressed the numbers of sales and sale prices of single-family houses substantially decreased causing a decline in the fair_market_value of unapproved real_estate the values of the ridge and minnechaug declined sharply in the ridge writedown in the federal deposit insurance corporation fdic required suffield bank mary catherine's mortgage_lender for the ridge to obtain an appraisal of the value of the ridge on date suffield bank commissioned an appraisal of the ridge from phillip a goodsell and donald r brown who concluded that the value of the ridge as of date was dollar_figure dollar_figure for unapproved unimproved land and dollar_figure for approved unimproved land upon receiving the appraisal suffield bank informed petitioner that it was required to write down the value of the ridge for regulatory purposes and that it expected mary catherine’s financial statements to reflect the writedown under the terms of the mortgage loan from suffield bank to mary catherine the writedown caused mary catherine to be in default but suffield bank did not foreclose petitioner asked his accountants bobrow bobrow c p a ’s bobrow of west hartford connecticut whether he could gain any_tax benefit as a result of having had to write down the ridge the term approved land refers to land for which all necessary regulatory approvals such as zoning and wetlands have been obtained unapproved land refers to land for which one or more regulatory approvals have not been obtained on mary catherine’s books bobrow advised petitioner that mary catherine could either sell the ridge or write it down to fair market as of the end of the taxable_year under the lcm method as a result petitioner was under the impression that these methods were equally valid ways for income_tax purposes of realizing the loss on the ridge in date petitioner commissioned his own appraisal of the ridge from phillip a goodsell and donald r brown appraisers goodsell and brown arrived at a value as of date of dollar_figure for unapproved unimproved land prior to december mary catherine had been carrying the ridge at an adjusted_basis of dollar_figure the parties have stipulated that the fair_market_value of the ridge on date was dollar_figure using the lcm method mary catherine wrote down the ridge on its financial statements to its market_value and claimed a loss on its income_tax return in the amount of dollar_figure the difference between the adjusted_basis of the ridge and its fair_market_value on date prior to mary catherine had not written down any of its land holdings for federal_income_tax purposes in when the record contains no evidence that would explain the dollar_figure disparity between goodsell and brown’s valuation as of date and their valuation as of date petitioners contend in their reply brief that the value increased between december and april because a portion of the land received subdivision approval between the two appraisal dates but there is nothing in the record to support a finding to that effect mary catherine wrote down the ridge it held a number of other parcels including minnechaug that had also been adversely affected by the downturn in the real_estate market none of these other properties were written down in the minnechaug writedown the fdic required bay bank mary catherine's mortgage_lender for minnechaug to obtain an appraisal of minnechaug at a time when its value was then less than the amount that mary catherine owed to bay bank bay bank informed mary catherine that the bank had to write down minnechaug for regulatory purposes and that the bank expected that the reduction in value would be reflected in mary catherine's financial statements on date mary catherine commissioned an appraisal of minnechaug from howard a jubrey jr of appraisal associates inc jubrey arrived at a value as of date of dollar_figure for approved but unimproved land the parties have stipulated that the fair_market_value of minnechaug on date was dollar_figure immediately prior to date mary catherine’s adjusted_basis in minnechaug was dollar_figure mary catherine wrote down minnechaug on its financial statements to its fair_market_value and claimed a loss on its federal_income_tax return in the amount of the record does not disclose the date or the results of bay bank's appraisal of minnechaug the record is also very thin with respect to what transpired between the banks and the fdic dollar_figure the difference between the adjusted_basis of minnechaug and its fair_market_value on date in when mary catherine wrote down minnechaug it held a number of other parcels for development including the ridge none of which were written down during that year or at any time thereafter use of original bases for subsequent sales subsequent to the and writedowns mary catherine sold some of the residential lots in the ridge and minnechaug on its federal_income_tax returns for years through mary catherine computed and reported gains for income_tax purposes from the sales of these residential lots using the original cost_basis of the properties rather than an adjusted_basis reflecting the writedowns to market_value that mary catherine had reported on its income_tax returns as of the time of trial petitioner had not caused mary catherine to file amended returns for taxable years through reporting gains on the sale of the residential lots in a manner consistent with the lcm method mary catherine’s tax returns mary catherine’s federal_income_tax returns on form_1120s for the years through were prepared by bobrow attached to mary catherine’s and income_tax returns were disclosure statements prepared by bobrow the disclosure statements bear a heading that reads disclosure pursuant to sec_6661 the disclosure statements explain that mary catherine is writing down land and carrying costs to fair_market_value pursuant to sec_1_471-4 income_tax regs the disclosure statements also provide a complete detailed description of the subject land and the prevailing conditions in the real_estate market attached to the disclosure statements are the appraisals petitioner had obtained as well as other information about the two communities during prior to initiation of the audit that resulted in respondent’s determinations and for reasons independent of the issues in the lawsuit discussed infra pp mary catherine terminated bobrow as its accountants and hired kostin ruffkess co c p a ’s kostin of west hartford connecticut kostin which prepared mary catherine’s federal_income_tax return advised petitioner that land could not be written down for federal_income_tax purposes since its date of incorporation mary catherine has neither requested nor received the commissioner's consent to change accounting methods petitioners' tax returns the ridge writedown resulted in a loss to mary catherine that flowed through to petitioner and was claimed by petitioners as a loss that they deducted on their federal_income_tax return in the amount of dollar_figure petitioners filed an application_for tentative refund for claiming nol carrybacks to the years and as a result petitioners' entire tax_liability for the year in the amount of dollar_figure was eliminated and petitioners’ income_tax_liability for was reduced from dollar_figure to dollar_figure petitioners agreed to and respondent assessed an increase in their income_tax_liability of dollar_figure bringing petitioners' remaining income_tax_liability to dollar_figure mary catherine reported a loss for in the amount of dollar_figure dollar_figure of which was attributable to the minnechaug writedown however as of the beginning of petitioner lacked sufficient basis in mary catherine to take advantage of such a loss from that year in petitioner lent mary catherine dollar_figure increasing his adjusted_basis and his amount_at_risk thereby enabling petitioners to claim a deductible loss in the amount of dollar_figure on their federal_income_tax return petitioners filed an application_for tentative refund for claiming nol carrybacks to the years and respondent reviewed this application_for tentative refund and refunded the remainder of petitioners’ tax paid in the amount of dollar_figure the additional carryback allowed by respondent also affected the amount of the carryback to petitioners’ reported tax_liability was reduced from dollar_figure to dollar_figure in petitioner lent mary catherine dollar_figure increasing his adjusted_basis and his amount_at_risk by that amount this enabled petitioner to claim a deduction from ordinary_income for a nonpassive loss on his income_tax return in the amount of dollar_figure resulting from the ridge and minnechaug writedowns petitioner filed an application_for tentative refund for claiming an nol_carryback to that resulted in petitioners’ income_tax_liability being further reduced from dollar_figure to dollar_figure petitioner attached a letter dated date to his application_for tentative refund asking respondent to expedite the refund the letter referred to significant operating losses experienced by petitioner's companies since cash-flow problems banking problems delinquent payments to vendors lay-offs and reduced compensation to employees the letter stated that receipt of the refund was critical and the potential key to petitioner's survival petitioners’ income_tax_liability would have been reduced below dollar_figure but for the limitation imposed by the alternative_minimum_tax petitioners claimed a net_operating_loss for which was carried back to resulting in an excess general business credits carryback for of dollar_figure of which dollar_figure was carried back to respondent has disallowed the dollar_figure in excess business credits carried back to the dollar_figure deficiency determined by respondent for the year is a direct result of the writedown respondent’s disallowance of mary catherine’s writedowns for and resulted in the adjustments to petitioners' net_operating_loss carrybacks from to and in the amounts of dollar_figure and dollar_figure respectively from to and in the amounts of dollar_figure and dollar_figure respectively and from to in the amount of dollar_figure suit against bobrow on date mary catherine and petitioners filed a complaint in the connecticut superior court for the district of hartford against alec r bobrow david s bobrow alan j nathan and ronald mamrosh the bobrow accountants who prepared petitioners’ and mary catherine’s and federal_income_tax returns for breach of contract and negligence in the preparation of the returns the complaint alleges that respondent has assessed against the plaintiff mary catherine development co additional moneys due in the form of additional taxes interest and penalties the complaint alleges that the bobrow accountants were negligent and in breach of contract when they advised mary catherine to submit federal corporate_income_tax returns claiming losses resulting from the ridge and minnechaug writedowns the complaint further alleges that the bobrow accountants knew that mary catherine was an s_corporation and that mary catherine’s losses would flow through to petitioner and as such that all additional taxes interest and other penalties determined against mary catherine could be assessed against the plaintiff gary l pierce as the sole shareholder of the plaintiff corporation finally the complaint alleges that the bobrow accountants were negligent and in breach of contract when they failed to advise mrs pierce of her liability arising from her having filed joint returns with petitioner the suit against bobrow has been stayed pending the outcome of the case at hand issue the writedowns opinion the first issue for decision is whether mary catherine improperly used lcm an inventory_method of accounting to compute its taxable_income for the years and normally a taxpayer computes taxable_income using the same method_of_accounting that he uses to compute income in keeping books sec_446 however the taxpayer may use the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary sec_446 the regulations permit any combination of the cash accrual or other permissible methods_of_accounting if such combination clearly reflects income and is consistently used sec_1_446-1 income_tax regs a method_of_accounting includes an overall method and any specialized methods the taxpayer may use for individual items 63_tc_556 affd 533_f2d_768 2d cir sec_1_446-1 income_tax regs a taxpayer may adopt any permissible method_of_accounting on the first income_tax return on which an item appears once a permissible method is chosen the taxpayer must secure the consent of the secretary before adopting a new method sec_446 a change in the method_of_accounting includes a change in the overall plan of accounting or a change in the treatment of any material_item used in the overall plan sec_1 e ii a income_tax regs petitioner contends that mary catherine has been using an inventory_method of accounting including lcm since mary catherine’s inception respondent contends that real_estate developers are not entitled to use inventory methods_of_accounting such as lcm for income_tax purposes respondent further contends that prior to mary catherine had not been using an inventory_method and that when mary catherine wrote down the ridge as of yearend it was adopting a new method_of_accounting without first securing the consent of the secretary because we hold that lcm is not a permissible method_of_accounting for mary catherine we do not reach the question of whether mary catherine tried to change an accounting_method without the consent of the secretary sec_471 provides whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income the secretary has determined that inventories at the beginning and end of each taxable_year are necessary in every case in which the sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs the term merchandise is not mary catherine has nominally been using an inventory_method since at least in that it has checked a box on each income_tax return indicating that it is using the lcm method of determining ending inventory however petitioner testified at trial that mary catherine carefully capitalized the costs of development and determined an adjusted_basis of each lot sold while this is consistent with a specific identity inventory_method it is also consistent with proper capitalization of costs for determination of gain under sec_1001 we have previously rejected taxpayers’ contentions that capitalization of land and building costs is an inventory_method see eg 81_tc_619 defined in the code or regulations attempting to discern the meaning of the term the court_of_appeals for the first circuit applied the rule that t he natural and ordinary meaning of the words used will be applied in construing tax statutes unless the congress has definitely indicated an intention that they should be otherwise construed’ 420_f2d_352 1st cir quoting 112_f2d_368 6th cir affg tcmemo_1969_79 we have long held that the natural and ordinary meaning of merchandise does not include real_property see 81_tc_619 11_bta_416 homes by ayres v commissioner tcmemo_1984_475 affd 795_f2d_832 9th cir in atlantic coast realty co v commissioner supra the taxpayer owned various parcels of raw land held_for_sale to customers the taxpayer contended that it should be allowed to inventory its land and that it should be allowed to use the lcm method to value its closing_inventory the board noted that congress did not intend by the predecessor of sec_471 section of the revenue act of ch stat to confer the right to use inventories on all businesses the board observed that a parcel of real_estate is a unique item making use of the lcm method of valuation highly impracticable and imprecise furthermore the taxpayer in atlantic coast realty failed to show that the inventorying of real_estate was an established and accepted accounting practice the board held that taxpayers are not entitled to use the inventory_method to account for real_property in w c a n miller dev co v commissioner supra the taxpayer a real-estate developer had applied for permission to change to the last-in-first-out lifo_method of valuing its inventory of houses constructed and held_for_sale the taxpayer admitted that under atlantic coast realty land costs could not be inventoried but contended that the houses on the land could be inventoried and that the job-cost method it had previously used to determine the gain_or_loss on the sale of each house was a specific identification inventory_method of accounting the commissioner maintained that the job-cost method was merely a proper capitalization of tax taxpayer’s acquisition development construction and other costs we held that the taxpayer had failed to prove that it had previously used an inventory_method of accounting and that the taxpayer had not shown that the use of inventories represented the best practice in its industry in accordance with generally_accepted_accounting_principles we further held that a finished house on a lot is not merchandise within the meaning of sec_1_471-1 income_tax regs and that the commissioner had not committed an abuse_of_discretion in rejecting the taxpayer’s use of inventories and the lifo_method in homes by ayres v commissioner supra the taxpayer used a square footage method by which the total cost of developing and constructing houses on a tract of raw land was allocated to each lot based on the number of square feet of floor in each of the completed houses the taxpayers filed applications to use the lifo inventory_method to value completed houses and partially completed houses but the taxpayer did not contend that it should be allowed to apply the inventory_method to land costs we held that each house and lot constitutes a parcel of real_property and that because real_property is not merchandise within the meaning of sec_1_471-1 income_tax regs the taxpayers were not permitted or required to maintain inventories and thus could not elect to use the lifo_method not since our predecessor the board_of_tax_appeals decided atlantic coast realty co v commissioner supra have we had occasion to hold that a developer may not account for land costs using the lcm method but underpinning each of the three above- discussed cases is the well-settled rule that land costs may not be inventoried because the secretary does not permit or require land costs to be inventoried and because the use of inventory_accounting for land does not clearly reflect income moreover there are other reasons to disallow the use of inventory methods_of_accounting particularly the lcm method to real_property inventory methods generally require the taxpayer to arrive at an annual ending inventory value which means that an inventory of land would have to be valued frequently given the expense and imprecision of land appraisals inventory methods_of_accounting would be unwieldy for real_property also unless each piece of property is revalued every year there will always be the potential for the taxpayer to exercise adverse selection in reappraising parcels of loss property and to write them down only when he needs a loss to offset taxable_income mary catherine’s use of an inventory_method of accounting including the lcm method of valuing ending inventory is improper petitioner did not present expert opinion testimony that current financial_accounting standards allow real_property to be inventoried but as the court_of_appeals for the ninth circuit explained in homes by ayres v commissioner supra such expert opinion would not carry the day because tax and business accounting can diverge and the commissioner has discretion in this area the commissioner has broad discretion over accounting techniques and as a matter of law real_estate cannot be inventoried until the commissioner changes his position or congress changes the law homes by ayres v commissioner f 2d pincite moreover as the court_of_appeals observed the conclusion that real_property is not merchandise under sec_471 is supported by references in the accounting literature that define merchandise as tangible_personal_property statement a r b no ch reprinted in a i c p a professional standards ac sec dollar_figure cch meigs et al accounting the basis for business decision sec_405 6th ed see also gertzman federal tax_accounting sec b 2d ed petitioner argues that mary catherine should be allowed to use inventories because the different lots within the same development vary only slightly in value and because information regarding land prices has increased substantially since when we found in atlantic coast realty co v commissioner b t a pincite that there is no common market and no record of frequent transactions by reference to which the market price could be readily ascertained we find these arguments unpersuasive petitioner correctly notes as did the taxpayer in homes by ayres v commissioner supra that the meaning of legal terms is not static however the commissioner’s position has long been that real_property may not be inventoried see revrul_69_536 1969_2_cb_109 amplified by revrul_86_149 1986_2_cb_67 and we see no current justification in our experience or in the literature to which petitioner has referred us for expanding the definition of merchandise to include land whether raw or cooked in 92_tc_206 we stated that if a taxpayer’s method_of_accounting does not clearly reflect income then the taxpayer’s taxable_income is to be computed under a method_of_accounting that respondent chooses that does clearly reflect the taxpayer’s income also sec_446 provides that if the method used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income thus it is clear not only that respondent may disallow mary catherine’s use of the inventory_method including the lcm method of valuing ending inventory but also that respondent may select a method_of_accounting for mary catherine that clearly reflects income this respondent has done by computing mary catherine’s income losses using the capitalization of expenses method issue sec_6662 accuracy-related_penalty respondent has conceded that petitioners are not liable for the sec_6662 accuracy-related_penalty under sec_6662 for substantial_understatement of tax_liability therefore the only issue remaining for decision is whether petitioners are liable for the accuracy-related_penalty for the years through and for negligence or intentional_disregard_of_rules_and_regulations under sec_6662 ordinarily sec_6662 does not apply to tax years for which the return is due before date however in the case of carrybacks to years before sec_1 d income_tax regs provides the accuracy-related_penalty under sec_6662 is imposed on any portion of an underpayment for a carryback_year the return for which is due before date if-- i that portion is attributable to negligence or disregard of rules or regulations in a loss_year and ii the return for the loss_year is due after date the court and the parties agree that all deficiencies at issue in this case result directly from the nol’s generated by the writedowns of the ridge and minnechaug reflected in petitioners’ income_tax returns for and the returns for which were obviously due after date thus in this case sec_6662 is applicable to all of the years in issue even though some of the years ended before sec_6662 was enacted sec_6662 imposes a penalty equal to percent of the underpayment attributable to any of the causes listed in sec_6662 sec_6662 provides that one of the grounds for imposition of the penalty is negligence or disregard of rules or regulations sec_6662 provides that negligence’ includes any failure to make a reasonable attempt to comply with the code sec_6662 also provides that disregard’ includes any careless reckless or intentional disregard negligence includes a lack of due care or failure to do what a reasonable and ordinarily prudent person would do in a similar situation 99_tc_202 citing 85_tc_934 although a taxpayer remains liable for a deficiency attributable to a return prepared by an accountant a taxpayer who supplies a qualified_tax return preparer with all relevant information and who reasonably and in good_faith relies on the preparer’s advice is not negligent and has not disregarded rules and regulations even if the advice is incorrect and results in a deficiency 902_f2d_380 5th cir revg tcmemo_1988_408 802_f2d_365 9th cir affg in part and reversing in part tcmemo_1984_264 66_tc_272 63_tc_225 affd without published opinion sub nom tenner v commissioner 551_f2d_313 9th cir 51_tc_467 47_tc_399 affd per curiam 398_f2d_832 6th cir the taxpayer has the burden of proving that he supplied the correct information to his accountant and that the incorrect returns were the result of the accountant’s mistake 57_tc_781 petitioner testified that he sought the advice of bobrow with regard to deducting losses resulting from mary catherine’s having been required by its mortgage lenders to write down the ridge and minnechaug to fair_market_value for financial statement purposes bobrow then prepared petitioners’ returns including detailed statements disclosing the nature of the writedowns and resulting losses attached to the disclosure statements are the appraisals and other information about the ridge and minnechaug examination of mary catherine’s and petitioners’ income_tax returns reveals that petitioner must have provided bobrow with all information necessary for his accountants to render tax_advice and prepare the returns we find that petitioners relied on the advice of bobrow and we hold that petitioners were not negligent in doing so petitioners made no effort to hide their position from respondent petitioners attached copies of mary catherine’s income_tax returns including the disclosure statements to their personal returns petitioners also attached copies of the disclosure statements to each application_for tentative refund that they filed the completeness and clarity of petitioners’ disclosure statements and the fact that petitioners attached a disclosure statement to every form they filed with respondent confirms our belief that petitioners were not trying to pull the wool over respondent’s eyes but rather that they were relying on what they then believed to be sound tax_advice from their accountants after having fully disclosed all relevant information to them to reflect the foregoing decisions will be entered under rule
